—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 9, 1996 (People v Hamlet, 234 AD2d 387), affirming two judgments of the Supreme Court, Queens County, both rendered November 16, 1993.
Ordered that the application is denied.
*704The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Miller, J. P., Altman, Krausman and Goldstein, JJ., concur.